 

Case 1:21-mj-00231-ZMF Document 12 Filed 02/26/21 Page 1 of 1

¥

AO 442 (Rev IVI) Arrest Warrant /(2 369495

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

. ) Case: 1:21-mj-00231
Assigned to: Judge Faruqul, Zia M
RAECHEL GENCO \ Assign Date: 2/12/2021
 Deserlption: COMPLAINT W/ARREST WARRANT
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) RAECHEL GENCO j
who is accused of an offense or violation based on the following document filed with the court:

© Indictment C) Superseding Indictment O Information O Superseding Information &f Complaint
O Probation Violation Petition G Supervised Release Violation Petition | © Violation Notice © Order of the Court

This offense is briefly described as follows:
18 U.S.C. § 1752(a)(1) and (2) - Restricted Building or Grounds Access

2021.02.12
15:20:31 -05'00'

Issuing officer's signature

 

Date: 02/12/2021

Cily and state:

 

 

Washington, D.C, ZIA M. FARUQUI, United States Magistrate Judge
Printed name and title
Return
This warrant was received on (dare) 2 27 | u , and the person was arrested on (date) 2{22/ UW

al (city and state) HAMUGVAC, gr

Date: 2/ 23 u a
Arresting officer's signature

T- G98, p/n

Printed neune and title

 

 
